Exhibit 10.1






ACQUISITION OPTION AGREEMENT

 

BY AND AMONG

 

WILSON HOLDINGS, INC.,

 

GREEN BUILDERS, INC.

 

AND

 

THE STOCKHOLDERS OF GREEN BUILDERS, INC.

 

 

 

 

 

 

December 14, 2006

 

--------------------------------------------------------------------------------



 

ACQUISITION OPTION AGREEMENT

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS

1

 

1.1.

“Expiration Date”

1

 

1.2.

“Fair Market Value”

1

 

1.3.

“GAAP”

2

 

1.4.

“Material Adverse Effect”

2

 

1.5.

“Merger”

2

 

1.6.

“Merger Agreement”

2

 

1.7.

“Option Exercise Date”

2

 

1.8.

“Option Period”

2

 

1.9.

“Option Price”

2

 

1.10.

“Option Price Per Share”

2

 

1.11.

“Target Securities”

2

ARTICLE II ACQUIROR OPTION TO ACQUIRE TARGET

2

 

2.1.

Option to Acquire Target

2

 

2.2.

Determination of Option Price

3

 

2.3.

Terms of Option

3

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF TARGET

3

 

3.1.

Organization and Good Standing

3

 

3.2.

Authorization

3

 

3.3.

Government and Other Consents

4

 

3.4.

Effect of Agreement

4

 

3.5.

Target Shareholders

4

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF STOCKHOLDERS

4

 

4.1.

Share Ownership and Agreement to Retain Shares

4

 

4.2.

Agreement to Vote Target Securities

5

 

4.3.

Authority

5

 

4.4.

No Conflict with Instruments

5

 

4.5.

No Claims Against Target

6

 

4.6.

Brokers or Finders

6

ARTICLE V PROXY

6

ARTICLE VI REPRESENTATIONS, WARRANTIES AND COVENANTS OF ACQUIROR

6

 

6.1.

Representations

6

 

i

 

--------------------------------------------------------------------------------



 

Page

 

 

6.2.

Agreement to Vote

6

ARTICLE VII TARGET COVENANTS

6

 

7.1.

Conduct of Business of Target

6

 

7.2.

No Solicitation

7

ARTICLE VIII ACQUIROR CONSENT

7

ARTICLE IX TERMINATION

7

ARTICLE X GENERAL PROVISIONS

8

 

10.1.

Severability

8

 

10.2.

Binding Effect and Assignment

8

 

10.3.

Amendment and Modification

8

 

10.4.

Specific Performance; Injunctive Relief

8

 

10.5.

Notices

8

 

10.6.

Governing Law

9

 

10.7.

Entire Agreement

9

 

10.8.

Further Assurances

10

 

10.9.

Counterparts

10

 

10.10.

Remedies Cumulative

10

 

10.11.

Rules of Construction

10

 

EXHIBITS

TO

ACQUISITION OPTION AGREEMENT

Exhibit A

-

Stockholders of Target (including addresses)

Exhibit B

-

Form of Adoption Agreement

Exhibit C

-

Proxy

 

 

ii

 

--------------------------------------------------------------------------------



 

ACQUISITION OPTION AGREEMENT  

THIS ACQUISITION OPTION AGREEMENT (the “Agreement”) is made and entered into as
of December 14, 2006 (the “Effective Date”) by and among Green Builders, Inc., a
Texas corporation (“Target”), Wilson Holdings, Inc., a Nevada corporation
(“Acquiror”), and the holders of securities of Target listed on Exhibit A, as
such schedule may be amended from time to time with no further action by the
parties hereto to add subsequent holders of securities of Target (individually,
a “Stockholder”, and collectively, the “Stockholders”), and the spouses of the
Stockholders, as applicable.

R E C I T A L S:

A.          As of the date hereof, each Stockholder owns, beneficially and of
record, the Target Securities set forth on Exhibit A on the date hereof.

B.           Target and the Stockholders desire to grant Acquiror an option to
have Target merged with and into Acquiror, in a tax-free reorganization (the
“Merger”), on the terms and subject to the conditions set forth herein.

C.           The parties also wish to set forth certain other terms regarding
Acquiror’s relationship with Target and the Stockholders.

AGREEMENT:

NOW, THEREFORE, in consideration of the respective representations and
warranties and the mutual promises, covenants and agreements contained herein,
and certain other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement, the following terms shall have the following
respective definitions:

1.1.         “Expiration Date” shall mean June 19, 2009.

1.2.        “Fair Market Value”, as used with reference to Acquiror’s common
stock, shall mean the average of the five trading days’ closing price on the
date ending one trading day prior to the Option Exercise Date. The closing price
shall be determined as follows: if the Acquiror’s common stock is (i) traded on
Nasdaq or an a national securities exchange, then on the closing sales price per
share of Acquiror’s common stock on the NASDAQ Stock Market (or any successor
thereto) or any national securities exchange in which such common stock is
quoted or listed, (ii) traded over-the-counter, then the average of the closing
bid and asked prices for such common stock; and (iii) not traded, quoted or
listed on The NASDAQ Stock Market or any national securities exchange or the
over-the-counter market, then as determined in good faith by Acquiror’s Board of
Directors.

 

--------------------------------------------------------------------------------



 

1.3.        “GAAP” shall mean generally accepted accounting principles as
consistently applied for companies that conduct their principal operations in
the United States.

1.4.        “Material Adverse Effect” with respect to any party to this
Agreement shall mean any event, change or effect that is materially adverse to
the condition (financial or otherwise), properties, assets, liabilities,
business, operations or results of operations of such party.

1.5.        “Merger” shall mean the merger contemplated by and effected pursuant
to the Merger Agreement (as defined below).

1.6.        “Merger Agreement” shall mean the Agreement and Plan of Merger to be
negotiated in good faith by Acquiror and Target pursuant to which Acquiror (or,
in Acquiror’s discretion, an affiliate of Acquiror) purchases all of the Target
Securities (as defined below) or the Target Securities become converted into a
right to receive the Option Price as a result of a statutory merger or
reorganization.

1.7.        “Option Exercise Date” shall mean the date during the Option Period
on which Acquiror gives written notice to Target of its election to exercise the
Option (as defined below) pursuant to Section 2.1 hereof; provided, however,
that the Option Exercise Date shall be no earlier than June 19, 2007.

1.8.        “Option Period” shall mean the period beginning on the date hereof
and ending on the Expiration Date, subject to earlier termination pursuant to
Section 2.3 hereof.

1.9.        “Option Price” shall mean the aggregate value of the Target
Securities, determined as of the Option Exercise Date in accordance with Section
2.2 of this Agreement, and paid in full by Acquiror by tender of the appropriate
number of shares of Acquiror’s common stock valued at its Fair Market Value in
accordance with this Agreement.

1.10.      “Option Price Per Share” shall mean the Option Price, divided by the
aggregate number of Target Securities.

1.11.       “Target Securities” shall mean all outstanding common stock,
preferred stock and other capital stock or voting securities of Target; all
options, warrants, convertible notes, rights of conversion and other rights to
acquire stock or voting securities of Target; and all shares then issuable upon
exercise, exchange or conversion of the preferred stock, options, warrants,
convertible notes, rights of conversion and other rights to acquire stock or
voting securities of Target, whether or not then currently vested, exercisable,
exchangeable or convertible, excluding only the Option defined in Section 2.1
below and the securities held by Acquiror and its affiliates, unless specified
otherwise.

ARTICLE II

ACQUIROR OPTION TO ACQUIRE TARGET

2.1.        Option to Acquire Target. In exchange for consideration in the
amount of $15,000, the receipt of which is hereby acknowledged, Target and each
Stockholder hereby grant to Acquiror an exclusive, irrevocable right (the
“Option”), at any time during the Option Period, to require Target to merge with
Acquiror (or, in Acquiror’s discretion, an affiliate of Acquiror, provided,
however, that if Acquiror decides to use an affiliate,

 

2

 

--------------------------------------------------------------------------------



 

the Stockholders shall be entitled to receive Acquiror Stock at the Option
Price. Each Stockholder agrees that the exercise of the Option by Acquiror in
accordance with the terms of this Agreement shall irrevocably bind each and
every Stockholder to proceed with the Merger on the terms specified herein and
in the Merger Agreement.

 

2.2.        Determination of Option Price. The Option Price shall be determined
by the mutual agreement of Target and Acquiror on the Option Exercise Date. In
the event that Acquiror and Target are unable to agree upon an Option Price, the
Acquiror and Target shall retain a mutually agreeable third-party valuation firm
to conduct a valuation of Target. Such valuation will be performed at the
expense of Target. The final determination by such valuation firm shall be
binding on both parties. Following such determination of the Option Price,
Acquiror shall notify Target of the number of Acquiror shares that will be
tendered by Acquiror as payment of the Option Price promptly upon the making of
such determination.

2.3.        Terms of Option. In the event Acquiror exercises the Option, Target
shall promptly (but in no event later than fifteen (15) days after the Option
Exercise Date) provide to Acquiror access to any documents reasonably requested
by Acquiror or its representatives in connection with Acquiror’s due diligence
investigation. If, within fifteen (15) days of receipt of the same, Acquiror
shall have indicated its determination to proceed with the acquisition of
Target, it shall deliver written notice of such determination to Target and the
Stockholders and Target and Acquiror shall negotiate in good faith the Merger
Agreement following which the parties shall proceed toward the closing in
accordance with the terms of the Merger Agreement.

Nothing contained in this Section 2 shall release any party from any liability
for any breach by such party of the terms and provisions of this Agreement or
impair the right of any party to compel specific performance by any other party
of its obligations hereunder.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF TARGET

Target hereby represents, warrants and covenants to the Acquiror as follows:

3.1.         Organization and Good Standing. Target represents and warrants to
Acquiror that Target is a corporation duly organized, validly existing and in
good standing under the laws of the State of [Texas]. Target has the corporate
power to own its properties and to carry on its business as now being conducted
and as proposed to be conducted and is duly qualified to do business and is in
good standing in each jurisdiction in which the failure to be so qualified and
in good standing would have a material adverse effect on Target. Target is not
in violation of any of the provisions of its Articles of Incorporation or
Bylaws.

3.2.        Authorization. All corporate action on the part of the Target
necessary for the authorization, execution and delivery of this Agreement and
for the performance of all of its obligations hereunder has been taken, and this
Agreement constitutes a valid, legally binding and enforceable obligation of the
Target.

 

3

 

--------------------------------------------------------------------------------



 

3.3.        Government and Other Consents. No consent, authorization, license,
permit, registration or approval of, or exemption or other action by, any
governmental or public body or authority is required in connection with the
Target’s execution and delivery of this Agreement and the performance by the
Target of its obligations hereunder, except for any filings required by
applicable securities laws.

3.4.        Effect of Agreement. The Target’s execution and delivery of this
Agreement, performance of its obligations hereunder, and its consummation of the
transactions contemplated hereby will not (i) violate any provision of any law,
statute, rule or regulation to which the Target is subject, (ii) violate any
judgment, order, writ, injunction or decree of any court applicable to the
Target, or (iii) result in the breach of, or be in conflict with, any term,
covenant, condition or provision of, or affect the validity, enforceability and
subsistence of any agreement, indenture, or other commitment to which the Target
is a party that would materially and adversely affect the Target.

3.5.        Target Shareholders. The list of each shareholder of Target and each
holder of any right to acquire shares of Target Securities is set forth as
Exhibit A hereto.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND

COVENANTS OF STOCKHOLDERS

Each Stockholder, solely as to himself or itself, represents, warrants, and
covenants to Acquiror as of the date hereof as follows:

4.1.          Share Ownership and Agreement to Retain Shares.

(1)          Ownership. Each Stockholder is the beneficial owner of that number
of Target Securities set forth on Exhibit A and has held such Target Securities
at all times since the date set forth on Exhibit A. Such Target Securities
constitute such Stockholder’s entire interest in the outstanding capital stock
and voting securities of Target. No other person or entity not a signatory to
this Agreement has a beneficial interest in or a right to acquire such Target
Securities (except with respect to stockholders which are partnerships,
partners, retired partners or former partners of such stockholders). Such Target
Securities are and will be free and clear of any liens, claims, options, charges
or other encumbrances other than the liens for taxes not yet due and payable.
Each Stockholder’s principal residence or place of business is set forth on
Exhibit A.

(2)          No Transfers. Each Stockholder agrees not to transfer (except as
may be specifically required by court order or by operation of law), sell,
exchange, pledge or otherwise dispose of or encumber the Target Securities or
any New Securities (as defined below), or to make any offer or agreement
relating thereto, at any time prior to the Expiration Date; provided, that such
Stockholder may other than for value (except that shares may be transferred for
value provided that any such transfers are effected for a bona fide estate
planning purpose (e.g. generation skipping trust) for the benefit of the
permitted transferees under this paragraph), transfer Target Securities to
Stockholder’s grandparents, spouse, parents, uncles, aunt, siblings, the
children of such siblings, lineal descendants (in each such case whether by
blood, marriage or adoption) and any other

 

4

 

--------------------------------------------------------------------------------



 

relatives approved by the Board of Directors of Target or partnerships or trust
for which Stockholder or such family member act as sole trustee or trustees or
general partner, so long as each transferee agrees (in a writing reasonably
acceptable to Acquiror, a form of which is hereby attached as Exhibit B) to be
bound by this Agreement and shall have executed and delivered a Proxy (as
defined below) covering such transferred Target Securities. Notwithstanding the
foregoing, this Agreement will be binding upon any transferee, whether the
transfer is voluntary or involuntary.

(3)          New Target Securities. Each Stockholder agrees that any Target
Securities that such Stockholder purchases or receives or with respect to which
Stockholder otherwise acquires beneficial ownership after the date of this
Agreement and prior to the Expiration Date (“New Securities”) shall be subject
to the terms and conditions of this Agreement to the same extent as if they
constituted Target Securities on the date hereof.

4.2.        Agreement to Vote Target Securities. During the period beginning on
the Effective Date and ending on the Expiration Date, at every meeting of the
stockholders of Target called with respect to any of the following, and at every
adjournment thereof, and on every action or approval by written consent of the
stockholders of Target with respect to any of the following, each Stockholder
shall vote the Target Securities and any New Securities in favor of approval of
the Merger and any matter that could reasonably be expected to be necessary to
facilitate the Merger.

4.3.        Authority. Each Stockholder has all power and authority necessary to
execute and deliver this Agreement and to carry out and perform such
Stockholder’s obligations under the terms hereof. Each Stockholder has the sole
power to dispose of his or its Target Securities either as his or its sole and
separate property or as community property, as may be applicable to such
Stockholder. This Agreement and the Proxy, when executed and delivered by or on
behalf of a Stockholder, will constitute such Stockholder’s valid and binding
obligation, enforceable against him or it in accordance with its terms, except
to the extent that such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to creditors’ rights
generally, or is subject to general principles of equity.

4.4.        No Conflict with Instruments. The execution, delivery and
performance of this Agreement and the Proxy and the other agreements attached
hereto or entered into in connection herewith by such Stockholder do not, and
will not, (i) if Stockholder is a legal entity, conflict with or violate any
provision of the organizational documents, as amended, of such Stockholder;
(ii) conflict with or violate any law, regulation, order, judgment, decree or
governmental authorization applicable to such Stockholder or any of its
properties; (iii) require any consent, approval or action of any person, or
result in any conflict with or breach of or constitute a violation or default
(or an event that with notice or lapse of time or both would become a violation
or default), under any note, mortgage, indenture, agreement, lease, license or
other obligation or instrument to which such Stockholder is a party or by which
he or it or any of his or its properties are bound or affected; or (iv) result
in the creation of any lien, security interest, restriction or other encumbrance
on any of the properties or assets of such Stockholder except as contemplated
hereby.

 

5

 

--------------------------------------------------------------------------------



 

4.5.        No Claims Against Target. Each Stockholder has no claims (other than
by virtue of owning Target Securities) against Target, does not intend to bring
any claim against Target or any of its subsidiaries, and is aware of no facts
that would, at this time, reasonably form the basis for any such claim against
Target.

4.6.        Brokers or Finders. Each Stockholder has not dealt with any broker
or finder in connection with the transactions permitted by this Agreement. Each
Stockholder has not incurred, and shall not incur, directly or indirectly, any
liability for any brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or any transaction
contemplated hereby.

ARTICLE V

PROXY

Each Stockholder is hereby delivering to Acquiror concurrently with the
execution of this Agreement a duly executed proxy in the form attached as
Exhibit C hereto (the “Proxy”), such Proxy to cover the total number of Target
Securities and New Securities in respect of which Stockholder is entitled to
vote at any meeting or by written consent. Upon the execution of this Agreement
by a Stockholder, such Stockholder hereby revokes any and all prior proxies
given by the Stockholder with respect to the Target Securities for purposes of
approving a Takeover Proposal and agrees not to grant any subsequent proxies
with respect to the Target Securities or any New Securities for the purpose of
approving an Takeover Proposal (defined below) until after the Expiration Date.

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS OF ACQUIROR

6.1.        Representations. Acquiror represents and warrants to Target and the
Stockholders that Acquiror is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada. Acquiror has the
corporate power to own its properties and to carry on its business as now being
conducted and as proposed to be conducted and is duly qualified to do business
and is in good standing in each jurisdiction in which the failure to be so
qualified and in good standing would have a material adverse effect on Acquiror.
Acquiror is not in violation of any of the provisions of its Certificate of
Incorporation or Bylaws.

6.2.        Agreement to Vote. During the period beginning on the Effective Date
and ending on the earlier to occur of (i) termination of this Agreement and (ii)
the Expiration Date, Acquiror agrees to vote shares of any Target Securities and
any New Securities then held by Acquiror, beneficially and of record, in favor
of this Agreement and the Merger.

ARTICLE VII

TARGET COVENANTS

7.1.        Conduct of Business of Target. During the period from the Option
Exercise Date until the consummation of the Merger, Target agrees to pay all
debts and taxes when due subject to good faith disputes over such debts or
taxes, to pay or perform all other obligations when due, and to use commercially
reasonable efforts consistent with prudent business practice to preserve intact
its business organizations, keep available the services of its officers and
preserve its relationships with customers, suppliers, distributors, licensors,
licensees

 

6

 

--------------------------------------------------------------------------------



 

and others having business dealings with it, to the end that its goodwill and
ongoing businesses shall be unimpaired at the effective time of the Merger; and
Target agrees to promptly notify Acquiror of any material event or occurrence
not in the ordinary course of its or its subsidiaries’ business, and of any
event which has or could reasonably be expected to have a material adverse
effect on Target.

7.2.        No Solicitation. During the Option Period and, if the Option is
exercised, continuing until the consummation of the Merger, Target, the
officers, directors, employees or other agents of Target and the Stockholders,
will not, directly or indirectly, take any action to solicit, initiate or
encourage any offer or proposal for, or any indication of interest in, a merger
or other business combination involving Target or the acquisition of outstanding
shares of capital stock of Target that represent more than fifty percent (50%)
of the voting control of Target held by securities holders of Target (excluding
Acquiror), or substantially all of the assets of Target, other than the
transactions contemplated by this Agreement (a “Takeover Proposal”) or (ii)
engage in negotiations with, or disclose any nonpublic information relating to
Target to, or afford access to the properties, books or records of Target to,
any person that has advised Target that it may be considering making, or that
has made, a Takeover Proposal. During the Option Period and, if the Option is
exercised, continuing until the consummation of the Merger, Target shall not,
and shall not permit any of its officers, directors, employees or other
representatives, to accept, agree to or endorse any Takeover Proposal. During
the Option Period and, if the Option is exercised, continuing until the
consummation of the Merger, Target will promptly notify Acquiror in writing
after Target’s receipt of any Takeover Proposal or any notice that any person is
considering making a Takeover Proposal or any request for nonpublic information
relating to Target or for access to the properties, books or records of Target
by any person that has advised Target that it may be considering making, or that
has made, a Takeover Proposal and will keep Acquiror fully informed of the
status and details of any such Takeover Proposal notice, request or any
correspondence or communications related thereto and shall provide Acquiror with
a true and complete copy of such Takeover Proposal notice with the identity of
the third party involved and the material terms of the Takeover Proposal, or
request or correspondence or communications related thereto, if it is in
writing, or a written summary thereof, if it is not in writing.

ARTICLE VIII

ACQUIROR CONSENT

Notwithstanding anything in this Agreement or otherwise, unless expressly
provided to the contrary, no consent or approval by any designee of Acquiror on
Target’s Board of Directors with respect to any matter shall be deemed to
constitute the consent or approval of Acquiror with respect to any matter
hereunder or under the Merger Agreement.

ARTICLE IX

TERMINATION

Acquiror, at its sole discretion, may terminate this Agreement prior to the
consummation of the Merger fifteen (15) business days written notice to Target.
Target may not terminate this Agreement without the written consent of Acquiror.
Unless provided otherwise in this Agreement or terminated prior the Expiration

 

7

 

--------------------------------------------------------------------------------



 

Date pursuant to this Agreement, this Agreement shall terminate upon the
Expiration Date.

ARTICLE X

GENERAL PROVISIONS

10.1.      Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

10.2.      Binding Effect and Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by Target
or any of the Stockholders without the prior written consent of Acquiror.

10.3.      Amendment and Modification. This Agreement may not be terminated,
modified, amended, altered or supplemented (each, a “Change”) except by the
execution and delivery of a written agreement executed by Acquiror and Target.
Notwithstanding the foregoing, Exhibit A hereto may be amended from time to time
with no further action on the part of the parties hereto to add subsequent
holders of Target Securities (each a “New Party”), provided that such New Party
shall have executed and delivered an Adoption Agreement substantially in the
form attached hereto as Exhibit B and a Proxy substantially in the form attached
hereto as Exhibit C. Upon the execution and delivery of an Adoption Agreement by
a New Party reasonably acceptable to Acquiror, such New Party shall be deemed to
be a party hereto as if such New Party’s signature appeared on the signature
pages hereto. By their execution hereof of the Agreement, each of the parties
hereto appoints Target as its attorney-in-fact for the purpose of executing any
Adoption Agreement which may be required to be delivered hereunder.

10.4.      Specific Performance; Injunctive Relief. The parties hereto
acknowledge that there will be no adequate remedy at law for a violation of any
of the covenants or agreements set forth herein. Therefore, it is agreed that,
in addition to any other remedies that may be available to a party upon any such
violation, such party shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to such party at law or in equity and each party hereby waives any and
all defenses which could exist in its favor in connection with such enforcement.

10.5.      Notices. All notices, requests, demands or other communications that
are required or may be given pursuant to the terms of this Agreement shall be in
writing. Any notice, request, demand or other communication hereunder shall be
deemed delivered four (4) business days after it is sent by registered or
certified mail, (return receipt requested), postage prepaid, or one (1) business
day after it is sent for next business day delivery via a reputable nationwide
overnight courier service, in each case to the intended recipient as set forth
below:

 

8

 

--------------------------------------------------------------------------------



 

If to a Stockholder, at the address set forth below the Stockholder’s name on
Exhibit A hereof, with a copy (which shall not constitute notice) to Target at
the address set forth below.

If to Acquiror to:

 

 

Wilson Holdings, Inc.

8121 Bee Caves Road

Austin, Texas 78731

Attn: President

 

 

 

with a copy (which shall not constitute notice) to:

 

Andrews Kurth LLP

111 Congress Avenue, Suite 1700

Austin, TX 78701

Attn: Carmelo Gordian

Facsimile: (512) 320-9292

 

If to Target to:

 

Green Builders, Inc.

2100 Hartford Dr. 

Austin, Texas 78703

 

Any party may give any notice, request, demand or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail), but no such notice,
request, demand or other communication shall be deemed to have been duly given
unless and until it actually is received by the party for whom it is intended.
Any party may change the address to which notices, requests, demands and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

 

10.6.      Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Texas.

10.7.      Entire Agreement. This Agreement, including the exhibits attached
hereto contains the entire understanding of the parties in respect of the
subject matter hereof and thereof, and supersedes all prior negotiations and
understandings between the parties, whether written or oral, with respect to
such subject matter.

 

9

 

--------------------------------------------------------------------------------



 

10.8.      Further Assurances. From and after the date of this Agreement, upon
the reasonable request of Acquiror or Target, Target and the Stockholders (a)
shall take such action and execute and deliver such instruments, documents or
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purpose of this Agreement, (b) shall
not (i) take an action against the intent and purpose of this Agreement or (ii)
refrain from taking any action in their control which effectuates the intent and
purpose of this Agreement.

10.9.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

10.10.   Remedies Cumulative. Unless otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

10.11.   Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation, preparation and execution of this
Agreement, the exhibits hereto and any other agreements to be entered into in
connection with the transactions contemplated hereby, and therefore waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

10

 

--------------------------------------------------------------------------------



 

 

 

ACQUIROR:

 

WILSON HOLDINGS, INC.

 

 

By:/s/ Clark Wilson

Name: Clark Wilson

Title: President and CEO

 

 

 

 

TARGET:

 

GREEN BUILDERS, INC.

 

 

By:/s/ Victor Ayad

Name: Victor Ayad

Title:President

 

 

 



 

STOCKHOLDER:

 

 

/s/ Victory Ayad

VICTOR AYAD

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO ACQUISITION OPTION AGREEMENT]

 

                                          
                                                             

 

--------------------------------------------------------------------------------



 

EXHIBIT A

Stockholders of Target (including addresses)

 

 

Name and Address of Principal Residence

Shares

Date of Issue

Victor Ayad

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT B

Form of Adoption Agreement

 

THIS ADOPTION AGREEMENT (“Adoption Agreement”) is executed by the undersigned
(the “New Party”) pursuant to the terms of that certain Acquisition Option
Agreement dated as of [_____________], 2006 (the “Agreement”), by and among
Wilson Holdings, Inc., a Nevada corporation, Green Builders, Inc., a Texas
corporation (the “Company”), and the Company’s stockholders named therein.
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Agreement. By the execution of this Adoption
Agreement, the New Party agrees as follows:

1.           Acknowledgement. The New Party acknowledges that the New Party is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement.

2.           Agreement. As partial consideration for such transfer, the New
Party (i) agrees that the Stock acquired by the New Party shall be bound by and
subject to the terms of the Agreement, and (ii) hereby adopts the Agreement with
the same force and effect as if the New Party were originally a party thereto.

3.            Notice. Any notice required or permitted by the Agreement shall be
given to the New Party at the address listed beside the New Party’s signature
below.

4.           Joinder. The spouse of the undersigned the New Party, if
applicable, executes this Adoption to acknowledge its fairness and that it is in
such spouse’s best interests and to bind to the terms of the Agreement such
spouse’s community interest, if any, in the Stock.

EXECUTED AND DATED this ______ day of _________________, ____.

 

TRANSFEREE

 

 

 

By:

 

            Name:                                                           

 

            Title:                                                             

 

            Address:                                                      

 

                            
                                                     

 

            Fax:                                                               

 

 

 

Spouse: (if applicable):

 

 

 

Name:                                                                        

 

 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

GREEN BUILDERS, INC.

 

 

 

By:                                                                        

 

Name:                                                         

 

Title:                                                           

 

 

--------------------------------------------------------------------------------



 

EXHIBIT C

PROXY

 

TO VOTE STOCK OF

GREEN BUILDERS, INC.

a Texas corporation

Until the Expiration Date, the undersigned stockholder of Green Builders, Inc.,
a Texas corporation (“Target”), hereby appoints the members of the Board of
Directors of Wilson Holdings, Inc., a Nevada corporation (“Acquiror”), and each
of them, or any other designee of Acquiror, as the sole and exclusive attorneys
and proxies of the undersigned, with full power of substitution and
resubstitution, to vote and exercise all voting rights (to the full extent that
the undersigned is entitled to do so) with respect to all of the shares of
capital stock of Target that now are or hereafter may be beneficially owned by
the undersigned, and any and all other shares or securities of Target issued or
issuable in respect thereof on or after the date hereof (collectively, the
“Shares”) in accordance with the terms of this Proxy. The Shares beneficially
owned by the undersigned stockholder of Target as of the date of this Proxy are
listed on the final page of this Proxy. Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned in connection with the
Merger (as defined below) or a Takeover Proposal, as defined in the Agreement
(as defined below), are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares for the purpose of approving
the Merger until after the Expiration Date (as defined below).

This Proxy is irrevocable (to the extent provided in the Texas Business
Corporations Act) until the Expiration Date, is coupled with an interest, and is
granted in consideration of Acquiror entering into that certain Acquisition
Option Agreement dated as of December 14, 2006, by and among Target, Acquiror,
and stockholders of Target identified therein (the “Agreement”), which Agreement
provides for the merger of Target with and into Acquiror under certain
circumstances and upon the terms contemplated by the Agreement (the “Merger”).
This Proxy shall be deemed revoked without requirement of any action by the
undersigned and shall be of no further force or effect from and after the
Expiration Date. All capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Agreement.

The attorneys and proxies named above, and each of them are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting and other rights of the undersigned with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents pursuant to the Texas Business Corporations Act), at every annual,
special or adjourned meeting of the stockholders of Target and in every written
consent in lieu of such meeting as follows:

 

[ X ]

IN FAVOR OF approval of the Merger specified in the Merger Agreement, IN FAVOR
OF any matter that could reasonably be expected to be necessary to facilitate
the transactions

 

--------------------------------------------------------------------------------



 

specified in the Agreement and the Merger Agreement, IN FAVOR OF the Agreement
and the Merger Agreement, and against any proposal for any recapitalization,
merger, sale of assets or other business combination relating to the Target
(other than the Merger specified in the Merger Agreement), and AGAINST any other
action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of Target under
the Agreement or that would result in any of the conditions to the completion of
the Merger specified in the Merger Agreement not being fulfilled.

Specifically, but in no way by limitation, this Proxy shall not be used to waive
or amend any rights or obligations of a Stockholder under, or any of the
provisions of, the Agreement, Merger Agreement (in the form attached to the
Agreement) or otherwise. The attorneys and proxies named above may not exercise
this Proxy on any other matter except as provided above. The undersigned
stockholder may vote the Shares and grant proxies on all other matters.

All authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.

This Proxy is coupled with an interest as aforesaid and is irrevocable.

Dated: December 14, 2006

 

 

By:

/s/ Victor Ayad

(Signature of Stockholder)

 

Name:   

Victor Ayad

(Print Name of Stockholder)

Spouse of Stockholder: ___________________

Shares beneficially owned:

_________ shares of Target Common Stock

[_________ shares of Target Common Stock issuable upon exercise of Target
Options]

 

--------------------------------------------------------------------------------

 